         Case 7:13-cr-00880-CS Document 357 Filed 01/27/20 Page 1 of 1


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   January 27, 2020


BY ECF

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Richard Lockett, 13 Cr. 880 (CS)

Dear Judge Seibel:

       In order to comply with its disclosure obligations in the above-captioned case, the
Government seeks to disclose portions of the chronology kept by the U.S. Probation Department
(“Probation”) to defense counsel, Daniel Parker, Esq. Probation has advised the Government that
the chronology cannot be released to Mr. Parker without an order from the Court. Accordingly,
the Government respectfully requests that the Court order the disclosure of those portions of
Probation’s chronology that are relevant to the pending violation proceeding.

                                                   Respectfully submitted,
Probation may release to the Government, and
the Government may release to Mr. Parker,          GEOFFREY S. BERMAN
any and all portions of the Probation Office's     United States Attorney
chronology that are relevant to the pending
violation proceeding.
                                             By:   __/s/ ________________________
                                                   Jim Ligtenberg
                                                   Assistant United States Attorney
                                                   (914) 993-1953

                                                     1/27/20
cc:    Daniel Parker, Esq. (by ECF)
